— Motion for an extension of time and for other relief denied. Memorandum: Respondent may not unilaterally withdraw his stipulation to the record on appeal. The proper practice is to move to vacate the stipulation and settle the record. The motion to stay the argument of the appeal is denied and the case will remain on the calendar for argument on the January Term unless by January 5, 1989 respondent has obtained an order from the trial court vacating the stipulation and settling the record. Present — Callahan, J. P., Denman, Boomer, Balio and Lawton, JJ. (Order entered Dec. 15,1988.)